internal_revenue_service number info release date cc psi 1-genin-122118-03 april uilc dear we are responding to a letter submitted on your behalf by requesting relief in order to establish corporate entity classification as of date the information submitted that an election form_8832 was mailed within the day period however there is no proof of timely filing although we are unable to respond to the request as submitted this letter provides information about rectifying your situation automatic relief for a late entity election is unavailable in your situation because your subsequent follow-up election was submitted past the extended filing period provided by revproc_2002_59 automatic relief for the taxable_period closed on date generally to seek relief for a late entity classification election you must submit a request for a private_letter_ruling from the national_office the information forwarded to our office is insufficient for us to process a private_letter_ruling request the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_period if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be classified as a corporation please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2003_1
